EXHIBIT 10.26

CHANGE IN CONTROL AND SEPARATION AGREEMENT

AGREEMENT, dated as of February 22, 2010, by and between M.D.C. Holdings, Inc.
(the “Company”), and Vilia Valentine (the “Employee”).

WHEREAS, the Employee currently is employed by the Company as its Vice President
– Finance, Corporate Controller and Chief Accounting Officer, and the Employee
is willing to continue to serve in the employ of the Company; and

WHEREAS, the Company desires to provide additional compensation to the Employee
in the form of certain termination benefits, but only in the event of a “Change
in Control” of the Company or the Company’s termination of Employee’s employment
other than for cause, death or disability as hereinafter provided;

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter set forth, the Company and the Employee agree as follows:

1. Term. The term of this Agreement shall begin on February 22, 2010 and shall
continue:

(a) In the case of Section 4 below, as provided in Section 4(a); and

(b) In the case of Section 3 below, until the earlier of the date of termination
of Employee’s employment or December 31, 2010; provided, however, that, unless
either party otherwise elects by notice in writing delivered to the other by
September 30, 2010, or at least 90 days prior to December 31 of each subsequent
year, such term automatically shall be renewed for successive one-year terms
ending on December 31 of each successive year, and provided, further, that if
this Agreement has not terminated prior to a Change in Control, then upon a
Change in Control the term shall automatically extend for a period of one year
following such Change in Control.

The Company and Employee each acknowledge that the Employee’s employment by the
Company is and shall remain at will, and that this Agreement shall only govern
termination benefits in the event of a Change in Control or the Company’s
termination of Employee’s employment other than for cause, death or disability.

2. Consideration.

In addition to all compensation and benefits currently provided or in the future
to be provided to the Employee pursuant to the Employee’s employment by the
Company, upon the occurrence of a “Change in Control” as defined in Appendix A
to this Agreement, or the Company’s termination of Employee’s employment other
than for cause, death or disability, the Employee shall be entitled to receive
termination of employment benefits as provided in Section 3 or Section 4 hereof,
as the case may be.

3. Termination Upon Change in Control.



--------------------------------------------------------------------------------

(a) If a Change in Control occurs, all options, dividend equivalents and other
rights granted to the Employee under any Company equity incentive plans shall be
accelerated and shall become exercisable immediately prior to the closing of the
Change in Control so as to permit the Employee fully to exercise all outstanding
options and rights. If the Change in Control is not consummated, the Employee’s
election to exercise such options and rights pursuant hereto shall be of no
effect and the Employee’s options shall remain subject to the restrictions to
which they were originally subject.

(b) If a “Change in Control Event” (as defined in Appendix A to this Agreement)
occurs, the Employee shall, if the Employee so elects by written notice to the
Company within 90 days after such Change in Control Event, be entitled to
terminate the Employee’s employment, if not already terminated by the Company,
and in either event to receive an amount equal to the sum of (i) Employee’s
annual base salary at the rate in effect immediately before the Change in
Control Event and (ii) an amount equal to Employee’s last regular annual bonus
(provided that for purposes hereof such regular bonus shall not exceed 50% of
Employee’s annual base salary at the rate in effect immediately before the
Change in Control Event).

(c) If a Change in Control Event occurs, the Employee shall also be entitled to
continue to participate in each of the Company’s employee benefit plans,
policies or arrangements which provide insurance and medical benefits on the
same basis as was provided to the Employee prior to the Change in Control Event
for a period of twelve months after the date of termination of Employee’s
employment.

(d) Change in Control Payments.

(i) The payments set forth in this Section shall be in addition to any payments
that otherwise would be payable to the Employee pursuant to any agreement,
benefit plan, severance policy or similar plan of the Company.

(ii) Notwithstanding anything to the contrary herein, if the aggregate amounts
payable pursuant to Sections 3(a), (b) and (c) hereof, either alone or together
with any other payments which the Employee has the right to receive either
directly or indirectly from the Company or any of its affiliates, would be
subject to an excise tax as an “excess parachute payment” under Section 4999 of
the Internal Revenue Code, the Employee hereby agrees that such aggregate
amounts payable hereunder shall be paid in annual installments over the shortest
period of time over which such aggregate amounts may be paid and not be treated
as “excess parachute payments” under Section 4999. All determinations called for
in this Section 3(d)(ii) shall be made by Ernst & Young LLP or such other
independent public accounting firm with a national reputation as shall be
selected by the Company. The Company shall bear all costs associated with
obtaining such determinations.

(iii) The amounts payable pursuant to this Section 3 shall be paid (or commence
to be paid if payable in installments pursuant to Section 3(d)(ii) above) to the
Employee not later than 10 days after the Employee’s termination of employment.

 

-2-



--------------------------------------------------------------------------------

4. Termination of Employment Other Than for Cause, Death or Disability.

(a) If at any time on or before 36 months following February 22, 2010 the
Company terminates Employee’s employment other than for “Cause” (as defined in
Appendix A), death or “Disability” (as defined below) under circumstances where
the Employee is not entitled to payment under Section 3 above, the Employee
shall receive an amount equal to the Employee’s annual base salary at the rate
in effect immediately before the termination of employment.

(b) Notwithstanding anything to the contrary herein, if the aggregate amounts
payable pursuant to Section 4(a), either alone or together with any other
payments which the Employee has the right to receive either directly or
indirectly from the Company or any of its affiliates, would be subject to an
excise tax as an “excess parachute payment” under Section 4999 of the Internal
Revenue Code, the Employee hereby agrees that such aggregate amounts payable
hereunder shall be paid in annual installments over the shortest period of time
over which such aggregate amounts may be paid and not be treated as “excess
parachute payments” under Section 4999. All determinations called for in this
Section 3(d)(ii) shall be made by Ernst & Young LLP or such other independent
public accounting firm with a national reputation as shall be selected by the
Company. The Company shall bear all costs associated with obtaining such
determinations.

(c) The amounts payable pursuant to this Section 4 shall be paid (or commence to
be paid if payable in installments pursuant to Section 4(b)) to the Employee not
later than 10 days after the termination of Employee’s employment.

(d) The term “Disability” shall mean that the Employee is physically or mentally
incapacitated so as to render her incapable of performing her usual and
customary duties as an executive for more than 150 consecutive days. The Company
may, in its reasonable discretion, but based upon appropriate medical evidence,
determine that Disability has occurred.

5. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed in that State.

(b) Notices. Any notice, consent or other communication made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by United States registered or certified mail,
return receipt requested, to the parties at the following addresses or at such
other address as a party may specify by notice to the other.

 

To the Employee: Vilia Valentine      

 

 

-3-



--------------------------------------------------------------------------------

To the Company:

M.D.C. Holdings, Inc.

4350 South Monaco Street, Suite 500

Denver, Colorado 80237

Attention: President

(c) Entire Agreement; Amendment. This Agreement shall supersede any and all
existing agreements between the Employee and the Company or any of its
affiliates or subsidiaries relating to a change in control of the Company. It
may not be amended except by a written agreement signed by both parties.

(d) Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(e) Assignment. Except as otherwise provided in this paragraph, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns. This Agreement shall
not be assignable by the Employee, and shall be assignable by the Company only
to any corporation or other entity resulting from the reorganization, merger or
consolidation of the Company with any other corporation or entity or any
corporation or entity to which the Company may sell all or substantially all of
its assets, and this Agreement must be so assigned by the Company to, and
accepted as binding by such other corporation or entity in connection with any
such reorganization, merger, consolidation or sale.

(f) Arbitration. As material consideration for entering into this Agreement,
each of the Employee and the Company agrees that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, or the
Employee’s employment with the Company, shall be settled by arbitration
administered by the American Arbitration Association in accordance with the
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Both parties
expressly agree that costs and attorneys fees related to any such arbitration
shall be awarded to the prevailing party. Any arbitration commenced pursuant to
this paragraph shall be conducted in the metropolitan area of Denver, Colorado.

(g) Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of the Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
including Appendix A thereto as of the date first above written.

 

-4-



--------------------------------------------------------------------------------

 

M.D.C. HOLDINGS, INC. By:   /s/ David D. Mandarich Name:   David D. Mandarich
Title:   President

 

EMPLOYEE

/s/ Vilia Valentine

Vilia Valentine

 

-5-



--------------------------------------------------------------------------------

APPENDIX A

This Appendix A is attached to and shall form a part of the Agreement, dated as
of February 22, 2010, by and between M.D.C. HOLDINGS, INC. (the “Company”), and
Vilia Valentine (the “Employee”).

(a) For purposes of the Agreement, a “Change in Control Event” shall occur when
a “Change in Control” (as defined in paragraph (b) below) is followed within one
year by a “Material Change” (as defined in paragraph (c) below).

(b) A “Change in Control” shall occur if:

(i) a report on Schedule 13D is filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) disclosing that any person (within the meaning of Section 13(d)
of the Exchange Act), other than the Company (or one of its subsidiaries) or any
employee benefit plan sponsored by the Company (or one of its subsidiaries), or
any director of the Company as of the date of the Agreement, or an affiliate of
such director, is the beneficial owner, directly or indirectly, of 50 percent or
more of the combined voting power of the then-outstanding securities of the
Company;

(ii) any person (within the meaning of Section 13(d) of the Exchange Act), other
than the Company (or one of its subsidiaries) or any employee benefit plan
sponsored by the Company (or one of its subsidiaries), or any director of the
Company as of the date of the Agreement, or an affiliate of such director, shall
purchase securities, pursuant to a tender offer or exchange offer to acquire any
common stock of the Company (or securities convertible into common stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the person in question is the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50
percent or more of the combined voting power of the then-outstanding securities
of the Company (as determined under paragraph (d) of Rule 13d-3 under the
Exchange Act, in the case of rights to acquire common stock);

(iii) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company (1) in which the Company is not the continuing or
surviving corporation, or (2) pursuant to which shares of common stock of the
Company would be converted into cash, securities or other property, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company; or

(iv) there shall have been a change in a majority of the members of the Board of
Directors of the Company within a twelve month period, unless the election or
nomination for election by the Company’s stockholders of each new director
during such twelve month period was approved by the vote of two-thirds of the
directors then still in office who were directors at the beginning of such
twelve month period.

(c) A “Material Change” shall occur if:

 

A-1



--------------------------------------------------------------------------------

(i) the Employee’s employment by the Company is terminated without “Cause” (as
defined in paragraph (d) below);

(ii) the Company makes any change in the Employee’s duties or responsibilities
from the position that the Employee occupied on February 22, 2010 or, if this
Agreement has been renewed or extended, the date of the last renewal or
extension, but only if such change would cause:

(A) the Employee to report to anyone other than the person to whom they reported
on February 22, 2010, or, if this Agreement has been renewed or extended, the
person to whom they reported as of the date of the last renewal or extension,

(B) the Employee to no longer be the Vice President – Finance, Corporate
Controller and Chief Accounting Officer of the Company or its successor,

(C) even if the Employee maintains her position as Vice President – Finance,
Corporate Controller and Chief Accounting Officer, the Employee’s
responsibilities to be reduced (without her written permission) from those in
effect on February 22, 2010, or the date of the last renewal or extension of
this Agreement, as applicable, or

(D) the Employee’s position with the Company to become one of lesser importance
or scope;

(iii) the Company assigns or reassigns the Employee (without the Employee’s
written permission) to another place of employment which is more than 30 miles
from the Employee’s place of employment on February 22, 2010 or the date of the
last renewal or extension of this Agreement, as applicable; or

(iv) the Company reduces the Employee’s Base Salary, annual or long-term
incentive compensation or the manner in which such compensation is determined
unless such reduction similarly applies to all officers of the Company having a
like change in control agreement with the Company; or

(v) a purchaser of all or substantially all of the Company’s assets or any
successor or assignee of the Company fails to assume the obligation of the
Company under the Agreement.

(d) For purposes of the Agreement, “Cause” shall mean: (i) the Employee’s
willful refusal to perform material duties reasonably required or requested of
her (other than as a result of total or partial incapacity due to physical or
mental illness) for 30 days after having received written notice of such refusal
from the Company and having failed to commence to perform such duties within
such period, (ii) the Employee’s commission of material acts of fraud,
dishonesty or misrepresentation in the performance of her duties for the
Company, (iii) any final, non-appealable conviction of the Employee for an act
or acts on the Employee’s part constituting a felony under the laws of the
United States or any state thereof which results or was intended to result
directly or

 

A-2



--------------------------------------------------------------------------------

indirectly in gain or personal enrichment by the Employee at the expense of the
Company; or (iv) any material uncured breach of the Company’s Corporate Code of
Conduct which continues for 30 days after the Employee has received written
notice of such breach.

 

M.D.C. HOLDINGS, INC. By:   /S/ DAVID D. MANDARICH Name:   David D. Mandarich
Title:   President

 

Employee

/s/ Vilia Valentine

Vilia Valentine

 

A-3